DETAILED ACTION
Response to Amendment
This office action regarding application 16/793,562 filed February 18, 2020, is in response to the applicants arguments and amendments filed March 31, 2022. Claims 1, 3, 11-12, and 18 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments to the application have overcome the objections and rejections previously set forth in the Non-Final Office Action mailed March 3, 2022. Applicants amendments to the drawings have been deemed sufficient to overcome the previous objections through the inclusion of missing reference numbers, therefore the objections are withdrawn. Applicants amendments to the claims have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of “wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors and one or more electrical wires to provide power to the plurality of sensors and transmit data to and from the plurality of sensors” as supported by the previous claim 12, therefore the rejections are withdrawn. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to disclose or render obvious claims 1, 11, and 18 disclosing “wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors and one or more electrical wires to provide power to the plurality of sensors and transmit data to and from the plurality of sensors” in claims 1, 11, and 18. 
Regarding claim 1, the closest prior art Schmidt teaches a sensor positioning platform on an autonomous vehicle, the senor positioning platform comprising (Figure 1 and Figure 2 both show a sensor platform attached to an autonomous vehicle)
an actuator system configured to move and reposition a sensor carrier structure comprising a plurality of sensors (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130. In one example, the excitation source 230, the cover 210, and the window 215 may rotate about the axis Al. Alternatively, a non-rotating LIDAR sensor 130 lacks a rotation means, i.e., the cover 210, the window 215, and the excitation source 230 may be fixed relative to the base 220. Additionally or alternatively, the sensor 130 may be a radar, a camera, an infrared sensor, etc.", here the system is teaching a rotation means that is configured to rotate the sensor in relation to the base this is interpreted as an actuator system) (Paragraph [0036], “For example, the sensors 130 may include one or more camera, radar, infrared, and/or LIDAR sensors 130 disposed in the vehicle 100”¸ the system may include a plurality of sensors)
the actuator system comprising a motor (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225”)
a motor controller (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.", here the system using circuits and chips to control vehicle subsystems which is interpreted as including the motor of the sensor system)
configured to receive one or more instructions for controlling the motor to reposition the sensor carrier structure from a current position to a different position and based on the one or more instructions, send, to the motor, one or more control signals configured to control the motor to reposition the sensor carrier structure to the different position (Paragraph [0035], "The vehicle 100 actuators 120 are implemented via circuits, chips, or other electronic and/or mechanical components that can actuate various vehicle subsystems in accordance with appropriate control signals, as is known.") (Paragraph [0039], "The LIDAR sensor 130 may include rotation means such as an electric motor 225, to move, e.g., rotate, the excitation source 230 relative to the base 220. In an example, the motor 225 may rotate the excitation source 230 about an axis Al perpendicular to the base 220 top 221, and may provide a 360-degree horizontal field of view of an area around the LIDAR sensor 130", here the system is configured to use a motor controller to move/rotate/reposition the sensor carrier).
However Schmidt does not explicitly teach a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys, wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure, and movement of the belt resulting in the first rotational movement.
Reigl teaches a movable sensor platform for emitting and receiving laser radiation including 
a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys (Fig. 3 shows a belt engaging with one or more pulleys) (Paragraph [0033], “In analogy to the device according to FIG. 1, two tubes 4 and 7 connected to one another are provided which, according to this embodiment, are driven by a motor 50 via a belt drive and rotate about their axis 22”)
wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", here the rotation of the tubes is driven by the motor via a belt in order to rotate the sensor structure)
via movement of the belt resulting in the first rotational movement (Paragraph [0031], "While the tube 26 is fixed to the device, the tube 7, which is fixed in the tube 4 and is thus driven by the motor 5 and 6, rotates around the axis 22 at a high, constant angular speed.", here the rotation of the tubes is driven by the motor via a belt in order to rotate the sensor structure) (Figure 3 shows the belt being used initiate rotational movement of the system).
However neither Schmidt nor Reigl explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system.
Lee teaches three-dimensional space scanner for lidar including multiple rotation units and a helical service loop comprising a set of cables coiled within a central bore of the actuator system (Paragraph [0046], “At this time, the second wire winding member 350 is installed to be positioned inside the second ventilation hole 312 of the vertical body 310”) (Paragraph [0032], “to prevent the wires from being twisted during the rotation operation of the horizontal operation unit 200 by the action of winding various wires in a spiral shape “, here the spiral shape is being interpreted as helical) (Paragraph [0049], “Therefore, after the electric wire is inserted through the second electric wire insertion hole 353 formed inside the second gear guide 352 of the second electric wire winding member 350”, here the system is teaching winding the wires in a spiral shape within the rotating portion of the actuator system).
 	However, none of the prior art of record taken either individually or in combination teaches or suggests wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors and one or more electrical wires to provide power to the plurality of sensors and transmit data to and from the plurality of sensors. 
The prior art made of record below fails to disclose wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors and one or more electrical wires to provide power to the plurality of sensors and transmit data to and from the plurality of sensors. 

Some of the similar prior art that does not disclose the applicants invention:
Schmidt (US-20180272998) – teaches teaches a sensor positioning platform on an autonomous vehicle, the sensor positioning platform including an actuator system, a motor, and a motor controller. However Schmidt does not explicitly teach a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys, wherein the first rotational movement of the at least one of the one or more pulleys causes a second rotational movement of the sensor carrier structure, and movement of the belt resulting in the first rotational movement nor a set of cables and tubes for transporting liquids or gases for cleaning the sensors.
Reigl (AT-507872) -- teaches a movable sensor platform for emitting and receiving laser radiation including a belt mechanically engaged with one or more pulleys such that operation of the motor results in the belt driving a first rotational movement of at least one of the one or more pulleys. However Reigl does not explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system.
Lee (KR-101449931) – teaches Lee teaches three-dimensional space scanner for lidar including multiple rotation units and a helical service loop comprising a set of cables coiled within a central bore of the actuator system. However Lee does not explicitly teach wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors. 
Sasso (US-10830322) – teaches a rotary positioning apparatus for adjusting the position of a device to be aimed about a desired axis including a motor system coupled to an electric brake. However Sasso does not explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors.
Woloschyn (US-20140049784) – teaches an actuator system including a motor that is coupled to an encoder, the encoder modulates the velocity of the motor shaft. However Woloschyn does not explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors.
Antchak (US-20150057117) – teaches a smart belt tensioner system to maintain tension on a belt during operation of an actuator system, including a tension arm. However Antchak does not explicitly teach a helical service loop comprising a set of cables coiled within a central bore of the actuator system wherein the set of cables comprises one or more tubes configured to transport liquid and gasses to allow for cleaning of the plurality of sensors.

Therefore the prior art made of record taken singly or in combination does not teach or suggest the combination of limitations in claims 1, 11, and 18. The combination of the claimed limitations are novel and found to be allowable over the prior art. The dependent claims 2-10, 12-17, and 19-20 are also found to be allowable for at least this same reason. 

Claims 1-20 are allowed. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662